Citation Nr: 1324778	
Decision Date: 08/05/13    Archive Date: 08/13/13

DOCKET NO.  11-14 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a dental disorder.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel







INTRODUCTION

The Veteran had active service from April 1977 to November 1980.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The matter before the Board pertains to a claim for service connection for dental disability for compensation purposes.  To the extent the Veteran may wish to pursue a claim for service connection for a dental disorder for treatment purposes, he should file a claim for this purpose with the RO.


FINDING OF FACT

A dental disorder for VA compensation purposes is not shown by the evidence of record.


CONCLUSION OF LAW

Service connection for compensation purposes for a dental disorder is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.381, 4.150, 17.161 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Duty to Notify

Proper notice from VA must inform the claimant and representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

The Veteran was notified via letters dated in February 2008 and December 2008 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  VCAA notice was completed prior to the initial AOJ adjudication of the claim.  Pelegrini.

Duty to Assist

Service treatment records are associated with the claims file, as are VA medical records.  The Veteran has been informed that Western Dental had failed to provide VA with any of the Veteran's treatment records.

The Veteran has undergone a VA examination that addresses the medical matters presented by this appeal.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion obtained in this case is more than adequate.  The August 2009 VA examiner elicited information concerning the Veteran's military service and performed a contemporaneous physical examination.  The opinion considered the pertinent evidence of record and provided a rationale for its conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

Applicable Laws-Service connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4, provides compensable disability ratings for the loss of teeth due to the loss of substance of the body of the maxilla or mandible.  See 38 C.F.R. § 4.150, Diagnostic Code 9913.  It is noted that these ratings apply only to bone loss through trauma or disease such as osteomyelitis and not to the loss of the alveolar process as a result of periodontal disease.

VA law provides that treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment, and rating action should consider each defective or missing tooth and each disease of the teeth and periodontal tissues separately to determine whether the condition was incurred or aggravated in line of duty during active service and, when applicable, to determine whether the condition is due to combat or other in-service trauma, or whether the veteran was interned as a prisoner of war.  38 U.S.C.A. § 1712; 38 C.F.R. § 3.381.

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

The Board notes that although all the evidence has been reviewed, only the most salient and relevant evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

In a January 2008 statement the Veteran indicated that at basic training during service he received trauma to the right side of his face from the constant recoil of a M-16 rifle.  The Veteran stated that the constant recoil to his face resulted in the development of an abscessed tooth that required a root canal.  He indicated that the tooth had been replaced three times.

A service treatment record reflects that the Veteran had complaints of an abscessed tooth in May 1977 and was treated by the dental clinic.  The tooth that was abscessed was #8.  The record contained no mention of any trauma or any references to the firing range.  A December 1978 service treatment record noted that the Veteran had a suspected cerebral concussion that the Veteran claimed was due to an assault.  The record had no findings related to the Veteran's teeth or facial area.

At an April 2009 VA examination, a VA staff dentist noted that an X-ray taken prior to 1979 had revealed that tooth #8 was present and with a large composite restoration at the mesial.  The examiner stated that on May 21, 1979, there appeared to be a fracture of #8 into the pulp space, and that documentation had revealed that in November 1980 tooth #8 had "fill" of the root canal.  The Veteran stated that tooth #8 had been pulled approximately one and a half year prior.  Physical examination revealed no functional impairment due to loss of masticatory function.  Missing teeth included #8, and there was no limitation in inner incisal range of motion.  There were multiple areas of mild bone loss consistent with the extraction of teeth.  There was localized moderate bone loss in the anterior area, mild to moderate in the posterior areas.  Radiographic examination revealed no pathology.  Diagnoses included edentulous spaces #8 and localized moderate chronic periodontal disease and generalized mild to moderate periodontal disease.  

At an August 2009 VA examination the Veteran essentially stated that he was assaulted during service but did not seek medical attention at that time.  Examination revealed that there was no functional impairment due to loss of masticatory function and many missing teeth, including #8.  The examiner also stated that there was no loss of function of the mandible, maxilla or hard palate.  The Veteran was noted to have right "facial scars evidence of personal trauma" at the right chin.  The examiner stated that X-rays revealed no significant findings or evidence of any pathology, and it was noted that there was no evidence of fracture of the mandible or maxilla, "however we cannot rule out a possible history of fracture."  The examiner concluded by noting that the diagnostic history of trauma and associated pain related to the assault sustained by the Veteran "in 1978 is likely, however at this time there would not be any remaining identifiable fractures unless grossly displaced."

In a statement received in September 2010 the Veteran's mother stated that the Veteran had sustained a dental injury during service due to firing his M-16.  

As for the Veteran's assertions concerning tooth #8, the Board notes that the evidence of record does not show that the Veteran lost tooth #8 due to injury or that any trauma during service contributed to any current dental condition.  Further, while missing teeth may be compensable for rating purposes under Diagnostic Code 9913 (loss of teeth, due to loss of substance of body of maxilla or mandible without loss of continuity), the Note immediately following states that such ratings apply only to bone loss through trauma or disease such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease.  Here, there is no evidence of bone loss through trauma.  In this regard, it appears that the April 2009 VA examiner noted some bone loss but this was attributed to the extraction process, and it has been held that the term "service trauma" does not include the intended effects of therapy or restorative dental care and treatment provided during a Veteran's military service (see 38 C.F.R. § 3.306(b)(1) (2012); VAOGCPREC 5-97), and that absent a demonstration of dental trauma, service connection may be considered solely for the purpose of determining entitlement to VA dental examinations or outpatient dental treatment.  Woodson v. Brown, 8 Vet. App. 352, 354 (1995).  Moreover, 38 C.F.R. § 3.306(b)(1) (2010) specifically provides that service connection is not warranted for the usual effects of an ameliorative procedure, unless the "disease or injury" was otherwise aggravated by service.  In other words, there is no evidence of record that the Veteran's loss of tooth #8 was the result of in-service loss of substance of body of maxilla or mandible.  In fact, current X-rays have revealed that there is no evidence of any fracture to the mandible or maxilla.  

While the Veteran contends that he experienced dental trauma in service, the record does not indicate that such trauma caused damage to the jaw that resulted in a dental disability, and the Veteran has not presented any competent medical evidence that he has a dental disorder for which service-connected compensation may be granted.  In this regard, the Board notes that the August 2009 examiner essentially indicated that the Veteran's claim of the in-service assault would not manifest itself in any current disability.

The Board notes that the Veteran and his mother have asserted that firing his M-16 during service caused him to lose his tooth #8.  Even were it so, such assertions still do not support a finding that the firing of the M-16 caused trauma that resulted in any loss of substance of body of maxilla or mandible. 

A review of the evidence has revealed that a dental disorder for VA compensation purposes is not shown by the evidence of record.  As the preponderance of evidence is unfavorable to the claim, the Board must deny the appeal and there is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.






ORDER

Service connection for a dental disorder is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


